DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6-12, 14, and 17-21 are pending in this application.   Claims 2, 4, 5, 13, 15, and 16 have been cancelled.  Claims 1, 3, 6-12, 14, and 17-21 are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 28 of copending Application No. 15/852,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim 11 and the copending claims 15 and 28 are directed to methods of providing a non-dairy composition from a pressurized delivery system comprising providing a beverage in an open vessel and expelling the non-dairy composition from the pressurized delivery system onto the beverage with a velocity such that the non-dairy composition partially dissolves in the beverage and wherein the composition provides a foam portion on the surface of the beverage which remains on the surface of the beverage and obtaining a modified or foamed beverage comprising the composition, wherein the non-dairy composition is delivered via a delivery system comprising a container, a valve and spring assembly and an actuator and wherein the actuator comprises a channel having a diameter up to 3.0 millimeters. The actuator channel diameter of instant claim 11 overlaps with the actuator channel diameter of copending claims 15 and 28. Furthermore, both instant claim 1 and copending claim 15 are directed to the same composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-12, 14, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant does not clearly teach “a gas substantially consisting of nitrous oxide.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, 12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melms, Jr. et al. (USPGPub 2010/0303971 A1) in view of Verbeek et al. (EP 1099384 A9) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
With respect to claims 1, 11-12, and 18, Melms, Jr. et al. teach a pressurized package (system) and a method of using it to prepare a cappuccino-type beverage, wherein the pressurized package dispenses (delivers) a non-dairy creamer formula, which may comprise water, vegetable oil, sugar, sodium caseinate (protein), stabilizers, and emulsifiers, into a liquid beverage ([0002]; [0004]-[0005]; [0019]; [0041]-[0042]; and Tables 3-4). Melms, Jr. et al. teach that the package for dispensing comprises a container, a valve system combined with an actuator, wherein the valve comprises a spring to push the actuator ([0023]; [0025]; [0027]).  In addition, Melms, Jr. et al. disclose that the package may have an internal pressure of 30 to 160 psi [0029]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
A stream of the non-dairy creamer formula may create turbulence when dispensed into a beverage that causes creaming and foaming [0020]. The internal pressure of the package is selected to allow the formula/propellant emulsion to be released at a rate (velocity) that is high enough to cause the creamer to mix with the coffee, but low enough to develop and maintain the foam structure and minimize splashing [0029]. Thus, Melms, Jr. et al. suggest a controlled spread of spray and penetration into beverages as recited in claim 18. Furthermore, according to Melms, Jr. et al. the foam forms a head on the surface of the creamed liquid, is strong enough to maintain when exposed to hot coffee, and has a stability of 1 to 30 minutes [0021].  Melms, Jr. et al teach nitrous oxide as a propellant (see claim 11).
Thus, Melms, Jr. et al. teach providing a foam that remains on the surface of the beverage for a time duration that overlaps with the claimed limitation of at least 5 minutes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
In addition, Melms, Jr. et al. teach the above pressurized package (delivery system), in some embodiments the actuator may have a narrow channel running through it [0027]. 
However, Melms, Jr. et al. fail to teach wherein the actuator has a channel having a diameter of at least 1.5 millimeters and up to 3.0 millimeters. 
Verbeek et al. teach an aerosol dispensing device for dispensing milk foam, wherein the device can be used to dispense an attractive milk foam to cappuccino or a cup of coffee (abstract; [0003]; [0026]-[0027]). The dispensing device comprises an actuating assembly, which enables the contents of the aerosol to be dispensed to the environment via a dispensing passage and dispensing opening [0029]. The surface area of the outlet opening of the dispensing nozzle is preferably 2-4mm2, wherein it is advantageous if the area of the cross section of the dispensing passage between the dispensing valve of the aerosol and the outlet opening is at least as large as that of the area of the outlet opening [0016]. Therefore, Verbeek et al. suggest actuator channels or passageways wherein the diameter is between at least 1.5 mmm and 3 mm, since the surface area is up to 4 mm2. 
Both Melms, Jr. et al. and Verbeek et al. teach foam dispensing devices, comprising a container that includes an (outlet) channel and a nozzle, and a method of use in order to prepare a foamy beverage. It would have been obvious to manufacture the pressurized container of Melms, Jr. et al. to have a channel that has a diameter that overlaps with the diameter of the dispensing passage of Verbeek et al. when the surface area is 2-4mm2, since Verbeek et al. teach that this was suitable for dispensing milk foams to beverages with desirable overrun.  
Further, regarding claim 11, given that Melms, Jr. et al. teach embodiments wherein the creamer and foamer formula has be dispensed into a beverage such as coffee ([0034]), it would have been obvious to have provided said beverage in an open vessel for application. 
Regarding claims 3 and 14, Melms, Jr. et al. as modified by Verbeek et al. teach a package comprising an actuating system (system) including a stem, which is operable to dispense the formula, and wherein the stem has a diameter in the range of 0.02 to 0.375 inches (0.508 mm to 9.525 mm) ([0027]-[0028]; [0038]; see Fig. 2c; claim 6). The examiner considers the stem to be a nozzle. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Regarding claims 6 and 17, Melms, Jr. et al. teach the limitations as recited above with respect to claims 1 and 11. For instance, Melms, Jr. et al. teach the pressurized package which may be in the form of an aerosol bottle also comprising a propellant that is mixed with the non-dairy creamer formula, and wherein the gas within the formula/propellant emulsion expands the creamer formula as it is released, thereby forming a foam ([0024]; [0027]). 
Given that Melms, Jr. et al. teaches that the creamer formula is expanded as it is released from the pressurized package, and thus teaches the same composition as claimed under the same pressure as claimed, one of ordinary skill in the art would have expected to hear a sound of a steam pressurized stream of heated liquid emanating from a cappuccino machine due to the expansion. 
Regarding claims 8-9 and 19-20, Melms, Jr. et al. as modified by Verbeek et al. teach the limitations as recited above with respect to claims 1 and 11. Given that Melms, Jr. et al. teach that the internal pressure of the package is selected to allow the formula/propellant emulsion to be released at a rate that is high enough to cause the creamer to mix with the coffee, but low enough to develop and maintain the foam structure, and given that Melms, Jr. et al. also teach that a suitable internal pressure, measured with the valve closed, is 30 to 160 psi [0029], it would have been obvious to maintain the pressure within the claimed range before and after each serving. One having ordinary skill in the art would have been motivated to use a pressurized package (system) wherein the internal pressure is maintained within the range of 30 psig to 160 psig, because Melms, Jr. et al. demonstrate that this was a suitable internal pressure for generating turbulence when the formula is dispensed into the beverage as to allow a first portion of the creamer formula to disperse in the liquid and a second portion to form a foam on the surface. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Melms, Jr. et al. (USPGPub 2010/0303971 A1) and Verbeek et al. (EP 1099384 A9) as applied to claims 1 and 11 above, in view of Zeller (USPN 5,721,003). 
Regarding claims 10 and 21, Melms, Jr. et al. as modified by Verbeek et al. teach the limitations as recited above with respect to claims 1 and 11. While the reference teaches that the package may be scaled to hold different amounts of food formula or non-dairy creamer formula [0029], the reference fails to disclose the amount delivered in each separate expulsion being in the range of about 25 to 75 grams. 
Zeller teaches foaming creamers for making cappuccino beverages, wherein for an individual serving, the amount of the creamer is preferably about 3-20 grams (abstract; column 3, lines 54-57). 
Both Melms, Jr. et al. and Zeller teach foaming creamers that can be added to beverages such as cappuccino, in order to produce a foamed beverage. It would have been obvious to deliver about 20 grams of the non-dairy creamer of Melms, Jr. to cappuccino beverages upon expulsion, because Zeller teaches that this was a suitable serving size for forming cappuccino beverages at the time of filing. Even though the references fail to expressly disclose the claimed range, 20 grams is close to about 25 to 75 grams. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)

Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the specification supports “a gas substantially consisting of nitrous oxide.”
	Applicant teaches gases include nitrogen, nitrous oxide, hydrogen, carbon dioxide, argon, and combinations thereof (paragraph [0156].  Applicant does not teach what is meant by “substantially consisting of.”
Applicant argues that the prior art fails to teach a delivery system having an internal pressure from about 125 psig to about 165 psig with an actuator that has a channel having a diameter of at least 1.5 millimeters and up to 3.0 millimeters, the components of the composition, or a foam portion of which remains on the surface for at least 5 minutes.
Verbeek et al (EP 1099384 A9) provide a motivation for why a person having ordinary skill in the art would have found it obvious to provide an actuator that has a channel having a diameter of at least 1.5 millimeters and up to 3.0 millimeters in the pressurized foam dispensing device of Melms. 
As set forth above, Melms, Jr. et al teach a pressurized package (system) and a method of using it to prepare a cappuccino-type beverage, wherein the pressurized package dispenses (delivers) a non-dairy creamer formula, which may comprise water, vegetable oil, sugar, sodium caseinate (protein), stabilizers, and emulsifiers, into a liquid beverage ([0002]; [0004]-[0005]; [0019]; [0041]-[0042]; and Tables 3-4).
According to Melms, Jr. et al,  the foam that forms a head on the surface of the creamed liquid, is strong enough to maintain when exposed to hot coffee, and has a stability of 1 to 30 minutes [0021].  Melms, Jr. et al teach nitrous oxide as a propellant (see claim 11).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the art is directed to pressurized systems.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the absence of a showing to the contrary, Applicant is using known components and process steps for their art-recognized function to obtain no more than expected results.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
May 18, 2022